Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2009

Seasonwein v. First Montauk
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2781




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Seasonwein v. First Montauk" (2009). 2009 Decisions. Paper 1651.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1651


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-2781
                                      ___________

                               JEROME SEASONWEIN,

                                                            Appellant
                                             v.

                        FIRST MONTAUK SECURITIES CORP


                                      ___________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                                  (No. 03-cv-00459)

                         District Judge: Hon. Anne E. Thompson
                                      ___________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  on March 10, 2009


           Before: FUENTES, CHAGARES and ALDISERT, Circuit Judges.

                            (Opinion Filed: March 30, 2009)

FUENTES, Circuit Judge:

      Jerome Seasonwein brought this suit against First Montauk Securities, alleging

that he was terminated because of his age in violation of the Age Discrimination in



                                            1
Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and the New Jersey Law Against

Discrimination (“NJLAD”), N.J. Stat. Ann. § 10:5-1 et seq. On October 27, 2003,

District Judge Anne Thompson granted First Montauk’s motion for summary judgment

on the ADEA claim and dismissed the NJLAD claim for lack of subject matter

jurisdiction. Seasonwein appealed, and we reversed the district court’s grant of summary

judgment insofar as it dismissed Seasonwein’s claim of disparate treatment under the

ADEA, and affirmed the grant of summary judgment insofar as it dismissed his claim of

disparate impact. Seasonwein v. First Montauk Secs. Corp., 189 F. App’x 106 (3d Cir.

2006). The case was remanded back to the district court and a jury trial ensued. The jury

decided in favor of First Montauk, returning a verdict of no liability.

       Seasonwein now appeals two evidentiary decisions made by the district judge

during the trial. For the reasons addressed below, we will affirm.

                                             I.

       Because we write exclusively for the parties, we only discuss the facts and

proceedings to the extent necessary for the resolution of this case.

       Jerome Seasonwein worked at First Montauk from May 1999 to March 2002. He

was sixty when he was hired. During that time, he worked principally as a compliance

officer, save a four month stint when he worked as a trader.

       In late 2000, First Montauk’s business went into steep decline. Between

September 2000 and October 2002, First Montauk laid off twenty-seven employees,



                                              2
representing nearly 25% of its workforce. Seasonwein was among those affected: he was

laid off in February 2002, during the third round of layoffs.

       First Montauk offered a severance package to its laid-off workers in exchange for

a general release and waiver of all claims against First Montauk. In February 2002,

Seasonwein was given this offer, and after ten days of consideration, accepted the

severance package. The release signed by Seasonwein, however, did not contain

language required by the Older Workers Benefits Protection Act (OWBPA), 29 U.S.C. §

626, a statute that aims to protect older workers from unknowingly and involuntarily

waiving ADEA claims. Because the release did not strictly comply with the OWBPA,

Judge Thompson held the release ineffective, and permitted Seasonwein to pursue his

claims against First Montauk.

                                              II.

       Seasonwein presents two issues on appeal, both of which concern the admission of

evidence.1 The trial judge’s rulings will be reviewed for abuse of discretion. Stecyk v.

Bell Helicopter Textron, Inc., 295 F.3d 408, 412 (3d Cir. 2002) (citing General Elec. Co.

v. Joiner, 522 U.S. 136, 141-42 (1997)).

       First, Seasonwein argues that the trial judge erred in admitting the ages of all

twenty-seven employees laid off by First Montauk between September 2000 and October

2002. First Montauk sought to admit this information to demonstrate that employees of



       1
           We derive our jurisdiction from 28 U.S.C. § 1291.

                                               3
all ages were let go in roughly equal numbers. Seasonwein asked the court to only admit

the ages of the laid-off traders, as the majority of the laid-off traders were over forty.

       The trial judge’s decision to admit the demographic evidence of all the laid-off

employees – not just the traders – was not an abuse of discretion. Although Seasonwein

was licenced as a trader, the evidence presented before the court showed that Seasonwein

spent the majority of his time at First Montauk working as a compliance officer/analyst,

not as a trader. Accordingly, the trial judge was well within her discretion to determine

that demographic evidence relating to all of the employees laid off – both traders and

non-traders – was relevant to Seasonwein’s claims of discrimination.

       Second, Seasonwein argues that the district judge inappropriately permitted First

Montauk to admit evidence regarding a general release entered into by Seasonwein and

First Montauk. Seasonwein’s principal argument is that the release should have been

barred pursuant to Federal Rule of Evidence 408 as a settlement document. Here, too,

there was no abuse of discretion. At the time Seasonwein signed the release, he had not

yet alleged – or even considered alleging – any claims against First Montauk. As a result,

the agreement signed by Seasonwein merely affected a general release – it did not settle

any specific claims, as there were no claims at issue that could have been settled. Other

circuit courts have drawn a distinction between actual claims and potential claims, and

have found that in the case of potential claims, “the policy behind Rule 408 does not

come into play.” See, e.g., Cassino v. Reichold Chems., Inc., 817 F.2d 1338, 1343 (9th



                                               4
Cir. 1987). The district judge did not abuse her discretion in following this line of

reasoning.2

       For the foregoing reasons, we will affirm the judgment of the District Court.




       2
        Seasonwein also argues that the Fifth Circuit’s opinion in Tyler v. Union Oil Co.
of California, 304 F.3d 379 (5th Cir. 2002) supports his argument that the release was
inadmissible. To the contrary, in Tyler the Fifth Circuit held that a similar release which
violated the OWBPA could be admitted to show the state of mind of the plaintiff that
signed the release. Id. at 391.

                                              5